        Case 1:03-cr-01197-SHS Document 159 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                     03-Cr-1197 (SHS)
              V.

UZAIR P ARACHA,                                      ORDER
                            Defendant.

SIDNEY H. STEIN, U.S. District Judge.
   A pretrial conference having been held today, IT IS HEREBY ORDERED that:
    1. The schedule for defense motions is adjourned as follows: motions are due on
       November 22, 2019; responses are due on December 27, 2019; and replies are due
       on January 10, 2020.
    2. To ensure that a substantial percentage of discovery material is turned over to the
       defense prior to November 22, 2019, the government is directed to submit a status
       report to the Court in writing, with a copy to the defense, on or about the first of
       each month, the tenth of each month, and the twentieth of each month with the
       following information: (1) what has happened in terms of production since the
       last status report; (2) how many people are working on reviewing documents; (3)
       how many documents have been turned over to the defense to date; (4) how many
       documents have been turned over to the defense since the last report; (5) and what
       the government's projection is as to future production dates and materials.


Dated: New York, New York
       August 29, 2019
